  Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 1 of 20 PageID #: 1




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION




  In the Matter of the Search of           No.                  \
  20-025-04                               "REDACTED" APPLICATION FOR
                                          SEARCH AND SEIZURE WARRANT




      I, Craig Scherer, being duly sworn depose and say;

      I am a Special Agent with the United States Department of Homeland
Security, Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI) in Sioux Falls, South Dakota, and have reason to believe
that upon the person and within the property fully described in Attachment A,
attached hereto and incorporated herein by reference, there is now concealed
certain information, namely: that fully described in Attachment B, attached
hereto and incorporated herein by reference, which I believe is property
constituting evidence of the commission of criminal offenses, contraband, the
fruits of crime, or things otherwise criminally possessed, or property designed or
intended for use or which is or has been used as the means of committing
criminal offenses, concerning violations of 21 U.S.C. §§ 846 and 841(a)(1)
(possession with the intent to distribute controlled substances) and 18 U.S.C. §
1956(money laundering).

      The facts to support a finding o|^ProbabIe Cause are contained in my
Affidavit filed herewith.



                                     Craig S^erer, Special Agent
                                     Homeland Security Investigations       .

     Sworn to before me, and subscribed in my presence on the       »C i   day of
February, 2020, at Sioux Falls, South Dakota.



                                     VERONICA L. DUFFY
                                     United States Magistrate Judge
  Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 2 of 20 PageID #: 2




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION




  In the Matter of the Search of          No


  20-025-04                              "REDACTED" AFFIDAVIT IN
                                         SUPPORT OF SEARCH AND
                                         SEIZURE WARRANT




STATE OF SOUTH DAKOTA)
                           :SS
COUNTY OF MINNEAHAHA)

I, Craig Scherer, being duly sworn on oath, depose and say:

      1.    I am a Special Agent with the United States Department of
Homeland Security (DHS), Immigration and Customs Enforcement (ICE),
Homeland Security Investigation (HSI), in Sioux Falls, South Dakota and have
been duly employed in this position since December 2003. I am a graduate of
the Criminal Investigator Training Program and ICE Special Agent Training
Program at the Federal Law Enforcement Training Center.

       2.    As a Special Agent one of my responsibilities is investigating drug
trafficking organizations and associated money laundering methods. I have
assisted with numerous investigations into violations of the Federal Controlled
Substances Act and I am familiar with the provisions of Title 21 and 18 of the
United States Code.


       3.    Through this affidavit, I am requesting search warrants be issued
for the following:


      LOCATION
   Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 3 of 20 PageID #: 3




       4.    I respectfully submit this affidavit in support of an application for a
warrant to search for and seize instrumentalities, fruits, and evidence of
violations of Title 21 U.S.C. Sections 846 and 841(a)(1) Possession With the
Intent to Distribute Controlled Substances, and 18 U.S.C. Section 1956 Money
Laundering (Subject Offenses).

      5.    Because this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to me
eoneeming this investigation. I have set forth only those facts that 1 believe are
necessary to establish probable cause to believe that evidence of violations of
United States Code are located at the Subject Premises mentioned in this
affidavit.


       6.    I have received information from other law enforcement officers and
sources of information by either verbal or written report. The officers and
sources providing information may have received the information by way of
personal knowledge or from another source.

                                      Background

                                                                    and the
                                   have been investigating an international
methamphetamine Drug Trafficking Organization (DTP) responsible for sending
bulk                                                                To date,
investigation has seized




       Dunns a




                                      the SFADTF served        search warrant at




                                        [2]
   Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 4 of 20 PageID #: 4




                                   the SFADTF served a search warrant at




      11.     A search of    records located


                                                            These oarcels are
believed to have


                                  the SFADTF was conducting surveillance of




                                  I obtained a state search warrant for a
                                                   1 located the HI^H parked
in front of




                                      the SFADTF was
                                   The Sioux Fall Police Department (SFPD)
                                                 and the driver was identified



                                               moved from the




                                                  an to move. Data from the




                                     [3]
     Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 5 of 20 PageID #: 5




              Documents from




              A search of




                                     also had a text conversation with phone
number                      South Dakota driver's license, South Dakota vehicle
registration and SFPD records identified this phone number is assigned to
                 South Dakota vehiele registration records identified      onh
registered vehicle as a
                                                      of the TARGET LOCATION.
SFPD records identified          address as the TARGET LOCATION.


             iRecords received pursuant to a Summons served on the
                                      lives at the TARGEIT LOCATION.       This
apartment is near the loeation the            was commonly parked. In
       conversations^^^^^^^^^_.
                                     The conversation thread also made reference
of        attempting to purehase

                concurrent financial investigation resulted in the service of a
subpoena^^^^^^^B for financial transactions^^B^^B is a mobile payment
service developed by              allowing users to transfer money to one
another using a mobile application. A review of those records revealed on
UmiH^I^^^^Hengaged in multiple transfers and/or attempted transfers
of money to                 user registered to the usemame
           records reveal the                             is registered
The eash transfers between




                                        [4]
  Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 6 of 20 PageID #: 6




        ■■1■■■IBBB
        ■■■                                                      HHI
■      ■■
■1     ■■      ^Bi
■         [■   ^Bi
■              ^Bi
■    ■■     ■Bl
■■i■1  {■i■1
                                        IB
      22. m provided information in the "Subject" section of the
transaction log that appears to be used to conceal the nature of the transactions.

                        As all of the transactions were conducted on the same
day, it appears that this was done to structure and help conceal the nature of
the transactions.


                                    1 conducted an interview of




                       also learned            had recently




                                        SFADTF    Detective   Dan   Christiansen
conducted an interview of
  Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 7 of 20 PageID #: 7




                     statements of                                       appear to
describe the same event regarding a


                                       IRS SA Corey Vickery and I arrived at the

              still resides at the TARGET LOCATION. The manager further
stated^      commonly receiyes medium sized packages which are addressed to
the




                                                                      was used to
                                                                           tried to


                                                                  1 further believe
      IS assisting




      29.   Based on the above 1 believe         is a coconspirator with

and                 residence is being used as a shipping destination and drug
storage location.          may also be in possession of drug proceeds.

                                     Training and Experience

      30. Based on my training, experience, and participation in this and
other criminal investigations, 1 know that;

               a. Those involved in illegal activities often place assets in
               names other than their own to conceal these assets from law
               enforcement officials and to launder money

               b. Those involved in illegal activities often attempt to legitimize
               their profits by using financial institutions and their services.
               Records of these financial accounts are normally kept in their
               residences and/or electronic devices.

               c. It is common for those involved in illegal activities to make
               currency expenditures with the proceeds from their unlawful
               activity.
  Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 8 of 20 PageID #: 8




                d. It is common for those involved in illegal aetivities to use
                associates and/or eo-eonspirators to transfer/move money to
                avoid deteetion by law enforcement and/or financial
               institutions.


       31. From my training and experience 1 know that it is a violation of Title
18, United States Code, Section 1956 (Money Laundering), for an individual,
knowing that the property involved in a financial transaction represents the
proceeds of some form of illegal activity, to conduct or attempt to conduet a
financial transaction which involves the proceeds of a specified unlawful activity
with the intent to cany on a specified unlawful activity or to conceal the proceeds
of a specified unlawful activity.

      32. Based on my training and experience 1 know that persons involved
with the illegal sale of controlled substanees use bank accounts, wire transfers,
money orders, bulk cash couriers, ciyptocurreney and purehase of assets to
disguise the Illegal proeeeds and to avoid law enforcement detection.

      33. Based upon my training, experience and participation m other
investigations involving eoeaine, craek    cocaine, MDMA, steroids,
methamphetamine, heroin, marijuana and/or other controlled substances, 1
know:


               a. That narcotics traffickers often place their assets in names
               other than their own to avoid detection of these assets by
               government agencies;

                b. That even though their assets are in other persons names, the
               narcotics traffickers own and continue to use these assets and
               exercise dominion and control over them;

               c. That large-scale narcotics traffickers often maintain on hand
               large amounts of U.S. curreney in order to maintain and finanee
               their ongoing nareotics business;

               d. That narcotics traffickers often maintain books, records,
               notes, ledgers, airline tickets, money orders, and other papers
               relative to the transportation, ordering, sale, and distribution of
               controlled substances. That nareotics traffickers oceasionally
               "front" (provide nareotics on consignment) nareoties to their
               clients. That the aforementioned books, records, receipts, notes,
               ledgers, etc., are often maintained where the narcotics traffickers
               have ready access to them, ineluding in their residences and
               vehicles;

               e. That it is    eommon       for   narcotics   traffickers   to   secrete

                                       [7]
  Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 9 of 20 PageID #: 9




               contraband, proceeds of drug sales, and reeords of drug
               transactions (some being coded and ciyptie in nature) in seeure
               locations within, or in near proximity to, their respective
               residences and/or vehicles for ready access and to conceal from
               law enforcement authorities;

               f. That persons involved in drug trafficking often eoneeal in and
               near their residenee and vehicles caches of drugs, large amounts
               of currency, financial instruments, preeious metals,jewelry, and
               other items of value and/or proeeeds of drug transactions; and
               evidence of finaneial transactions related to obtaining,
               transferring, secreting, and/or spending of large sums of money
               made from engaging in narcotics trafficking activities;

               g. That controlled substance traffiekers eommonly maintain
               address or telephone books or papers which reflect names,
               addresses and/or telephone numbers of their assoeiates in the
               traffieking organization;

               h. That narcoties traffiekers often utilize electronic devices,
               cellular telephones, eleetronic address books, computers, ete., to
               facilitate communication with co-conspirators and/or store
               telephone numbers/addresses of assoeiates, eustomers and
               sourees of supply.

               i. That narcoties    traffickers     often   possess    firearms,
               ammunition, and other weapons.

               j. That persons present at locations where drugs are distributed,
               stored and/or used, often conceal many of the above mentioned
               items, particularly controlled substances and names/numbers of
               assoeiates, on their person.

     34'. I know based on my training and experienee that individuals who
engage in the Subjeet Offenses often keep physical evidence, fruits, and
instrumentalities of their crimes inside their residences, including, but not
limited to, controlled substanees, paekaging material and packing inserts (from
outgoing drug shipments and ineoming cash deliveries), shipping labels (from
outgoing drug shipments and incoming cash deliveries), ledgers reflecting drug
transactions and funds laundered, drug and financial transaction reports,
customer and supplier lists, identifieation documents and reeords eonfirming
residency, access devices relating to drug supplies and financial accounts (such
as swipe cards to medical offices and credit and debit cards), detailed financial
records, and cash proceeds.



                                      [8]
 Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 10 of 20 PageID #: 10




       35. I know based on my training and experience that such evidence,
fruits, and instrumentalities are often stored in locked containers, safes, secret
compartments, closets, drawers, above or below ceiling and floor tiles, behind
false walls, and in other places intended to avoid detection by other people,
including law enforcement.

       36. Based on my training and experience, I know that it is common for
people involved in the sale, distribution and use of illegal drugs to keep records
of their customers and suppliers. Individuals involved in the sale, distribution
and use of illegal drugs will conceal their drugs and paraphernalia on themselves
as weU as use other people to conceal the drugs and paraphernalia. People
involved in the sale, distribution and use of illegal drugs will often conceal their
drugs and paraphernalia in their vehicles as they are often used to distribute
drugs. Based on this training and experience I know that people involved with
the sale of marijuana and other drugs will ingest marijuana and/or other drugs.

      37. I know based on my training and experience that even if long time
drug traffickers stop distributing controlled substances, either voluntarily, or
under law enforcement pressure, these traffickers often retain in their
possession many items with evidentiary value, including telephones and
telephone records; names, addresses and telephone numbers of associates;
documents related to financial transactions; and other items as listed in this
affidavit.


       38. I know that the comrnission of the Subject Offenses in the manner
set forth above necessarily requires the use of computers, smart phones, tablets,
or other computer devices and storage media for the perpetrator to access dark
web marketplaces and bitcoin exchanges, connect with customers, and co-
conspirators, and engage in the transfers of digital currency. 1 have learned
through training and experience that individuals who engage in the Subject
Offenses in this way also commonly use such electronic devices to keep track of
suppliers, customers and co-conspirators, keep records of illegal transactions
and criminal proceeds, and store copies of online chats, emails, and other data.
In addition, I know, based on training and experience that perpetrators maintain
copies of software programs and other applications to assist with accessing the
dark web and running a vendor account, including, but not limited to. Tor
browser software, Bitcoin client and wallet files, digital signature software and
related authentication keys, as well as enciyption software and related
encryption keys. In such cases, I know that perpetrators often keep such
electronic devices inside their homes. In the case of smart phones, tablets, and
laptop computers, perpetrators may also keep such devices on their person in,
either in their pockets or in containers such as carrying bags, cases, backpacks
or protective sleeves.

     39. 1 know that computers and electronic storage devices may be
important to a criminal investigation in two distinct ways: (1) the objects
                                        [9]
 Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 11 of 20 PageID #: 11




themselves may be contraband, evidence, instrumentalities, or fruits of crime,
and/or (2) the objects may be used as storage devices that contain contraband,
evidence, instrumentalities, or fruits of crime in the form of electronic data. In
this case, the warrant application requests permission to seize electronic storage
devices to include but not limited to computers and cell phones.

      40.. Based upon my knowledge, training and experience, I know that
searching and seizing information from electronic storage devices often requires
agents to seize most or all electronic storage devices (along with related
peripherals) to be searched later by a qualified computer expert in a laboratory
or other controlled environment.


      41. I hereby request the Court's permission to seize the electronic
storage devices and associated peripherals that are believed to contain some or
all of the evidence described in the warrant.


      ■ 42. I believe based on the above information that individuals known,
and unknown have been involved in drug trafficking activities in the Sioux Falls,
South Dakota area for an extended period of time. I further believe these
individuals' activities are ongoing.

      43. Based upon my training and experience I believe that individuals
known and unknown are involved in the distribution, trafficking, and/or
possession of illegal drugs. I believe persons present at the time the warrant is
served or persons who may arrive at the location mentioned in this affidavit
during the service of the warrant may be sources of supply, customers and/or
persons present or arriving to ingest illegal drugs. I request the order of the
Court to authorize a search of the following: 1) Any and all persons present at
the time the warrant is served; 2) Any and all persons who arrive during the
service of the warrant; and, 3) Any and all vehicles under the control of persons
present or that arrive during the service of the warrant.

           |Based on the above, I believe that there is probable cause to believe
that evidence of violationsofTide21U^S^C^Sections846and841(a)(l)ai^Title




                                      [10]
 Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 12 of 20 PageID #: 12




                                   Craig Si^erer, Special Agent
                                   Homela^oil Security Investigations

     Sworn to before me, and subscribed in my presence on the       ' day of
Februaiy, 2020, at Sioux Falls, South Dakota.




                                   VERONICA DUFFY
                                   UNITED STATES MAGISTRATE'^




                                    [11]
Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 13 of 20 PageID #: 13




                    "REDACTED" ATTACHMENT A
            DESCRIPTION OF PROPERTY TO BE SEARCHED




                                                     TARGET LOCATION
 Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 14 of 20 PageID #: 14




                        "REDACTED" ATTACHMENT B
     DESCRIPTION OF PROPERTY TO BE SEARCHED FOR AND SEIZED



1.    Evidence eonceming occupancy or ownership of the Subjeet Premises,
      ineluding without limitation, utility and telephone bills, mail envelopes,
      addressed eorrespondence, diaries, statements, identification documents,
      address books, telephone direetories, and keys.

2.    Evidenee eoneeming the identity or location of, and communications with,
      controlled substances eustomers and co-conspirators, including without
      limitation, mail matter, shipping labels, label-making equipment or
      software, physieal or eleetronic records or data associated with eustomer
      shipping labels, letters, notes, address books, and photographs.

3.    Evidence reflecting the use of the pseudonjmis and other online
      pseudonyms refleeting the use of vendor or buyer accounts on dark web
      marketplaces, and eommunications or writings reflecting patters or
      idiosyncrasies assoeiated with online pseudonyms that may be associated
      with online chats or communications regarding the Subject Offenses.

4.    Evidence eoneeming the establishment or management of an online or
      dark web dmg retail business as part of the Subject Offenses, including
      without limitation, documents and other records relating to the creation
      or hosting of websites, evidence of dark web or Tor Browser access,
      merchant accounts for customer transactions, product vendors or sourees
      of supply,invoices, order forms, and communications with co-conspirators
      and others about any of the aforementioned subjects.

5.    Evidence eoneeming the procurement, reeeipt, storage, or shipping of
      controlled substanees, including without limitation, opened or unopened
      packages, packing material, shrink wrap, vacuum sealers, shipping labels,
      stamps, records relating to the opening or maintenance of post offlee or
      UPS boxes, and communications with co-conspirators and others about
      any of the aforementioned subjeets.

6.    Evidence eoneeming the possession, use or distribution of controlled
      substances, including without limitation, marijuana and other controlled
      substanees, paraphemalia, instmmentalities, documents, or other items
      which are evidenee of the illicit possession, use or distribution of eontrolled
      substanees.


7.    Evidenee eoneeming the distribution of controlled substanees, ineluding
      without limitation, customer lists, ledgers, aceounts, delivery and payment
      records, and communications with customers, co-conspirators, and others
      about any of the aforementioned subjeets.
Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 15 of 20 PageID #: 15




8.    Evidence eonceming financial transactions associated with operations or
      proceeds of an online or dark web drug retail business, or the distribution
      of controlled substances, including without limitation. United States
      currency, precious metals, jewelry and financial instruments including,
      but not limited to, stocks and bonds, any paper or digital account opening
      documents, statements, deposit slips, checkbooks, orders or
      confirmations of wire transfers, records of any accounts or transactions
      within the traditional banking or credit systems or via digital currencies
      such as Biteoin, packing material or inserts relating to any transactions
      with any casb-for-bitcoin exchange, and communications with financial
      services representatives, co-conspirators, or other third parties about any
      of the aforementioned subjects.

9.    Evidence concerning the purchase, possession or sale of firearms and
      ammunition.


      Search and Seizure of Electronically Stored Information (EISI)

      The items to be seized from Subject Premises also include any computer
     . devices and storage media that may contain any ESI falling within the
       categories set forth above, including, but not limited to, desktop and laptop
       computers, tablets, bard drives, disk drives, modems, thumb drives,
       personal digital assistants, smart phones, digital cameras, and scanners,
       as well as routers, modems, and network equipment used to connect to
       the Internet(Subject Devices). In lieu of seizing any such computer devices
       or storage media, this warrant also authorizes the copying of such devices
      or media for later review.


      The items to be seized from Subject Premises also include:

1.    Any items or records needed to access the data stored on any seized or
      copied computer devices or storage media, including but not limited to any
      physical keys, encryption devices, or records of login credentials,
      passwords, private enciyption keys, or similar information.

2.    Any items or records that may facilitate a forensic examination of the
      computer devices or storage media, including any hardware or software
      manuals or other information concerning the configuration of the seized
      or copied computer devices or storage media.

3.    Any evidence concerning the identities or locations of those persons with
      access to, control over, or ownership of the seized or copied computer
      devices or storage media.
 Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 16 of 20 PageID #: 16




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




  In the Matter of the Search of           No.


  20-025-04                                "REDACTED" SEARCH AND
                                           SEIZURE WARRANT




TO:     ANY AUTHORIZED LAW ENFORCEMENT OFFICER


     An application by a federal law enforcement officer or an attorney for the
government requests the search of the person and property described in
Attachment A, attached hereto and incorporated herein by reference.

      I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above for the information fully
described in Attachment B, attached hereto and incorporated herein by
reference, and that such search will reveal evidence of the violations of 21 U.S.C.
§§ 846 and 841(a)(1) (possession with the intent to distribute controlled
substances) and 18 U.S.C. § 1956(money laundering).

        YOU ARE COMMANDED to execute this warrant on or before
 3 ~/                              (not to exceed 14 days)
  in the daytime - 6:00 a.m. to 10:00 p.m.
□ at any time in the day or night asI find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the
warrant and a receipt for the property taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

     The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law and
promptly return this warrant and inventory to the undersigned Judge.

      □ Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification
may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person
who, or whose property, will be searched or seized,
□ for         days (not to exceed 30).
□ until, the facts justifying, the later specific date of                .
 Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 17 of 20 PageID #: 17




                                _ at Sioux Falls, South Dakota
Date and Time Issued




                                   VERONICA L. DUFFY
                                   United States Magistrate Judg




                                    [2]
Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 18 of 20 PageID #: 18




                     "REDACTED" ATTACHMENT A
            DESCRIPTION OF PROPERTY TO BE SEARCHED




                                                     TARGET LOCATION)
 Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 19 of 20 PageID #: 19




                        "REDACTED" ATTACHMENT B
     DESCRIPTION OF PROPERTY TO BE SEARCHED FOR AND SEIZED



1.    Evidence concerning occupancy or ownership of the Subject Premises,
      including without limitation, utility and telephone bills, mail envelopes,
      addressed correspondence, diaries, statements, identification documents,
      address books, telephone directories, and keys.

2:    Evidence concerning the identity or location of, and communications with,
      controlled substances customers and co-conspirators, including without
      limitation, mail matter, shipping labels, label-making equipment or
      software, physical or electronic records or data associated wdth customer
      shipping labels, letters, notes, address books, and photographs.

3.    Evidence reflecting the use of the pseudonyms and other online
      pseudon5mis reflecting the use of vendor or buyer accounts on dark web
      marketplaces, and communications or -writings reflecting patters or
      idiosyncrasies associated -with online pseudonyms that may be associated
      -with online chats or communications regarding the Subject Offenses.

4.    Evidence concerning the establishment or management of an online or
      dark web drug retail business as part of the Subject Offenses, including
      without limitation, documents and other records relating to the creation
      or hosting of websites, evidence of dark web or Tor Browser access,
      merchant accounts for customer transactions, product vendors or sources
      ofsupply,invoices, order forms, and communications with co-conspirators
      and others about any of the aforementioned subjects.

5.    Evidence concerning the procurement, receipt, storage, or shipping of
      controlled substances, including without limitation, opened or unopened
      packages, packing material, shrink wrap, vacuum sealers, shipping labels,
      stamps, records relating to the opening or maintenance of post office or
      UPS boxes, and communications with co-conspirators and others about
      any of the aforementioned subjects.

6.    Evidence concerning the possession, use or distribution of controlled
      substances, including without limitation, marijuana and other controlled
      substances, paraphernalia, instrumentalities, documents, or other items
      which are evidence of the illicit possession, use or distribution of controlled
      substances.


7.    Evidence concerning the distribution of controlled substances, including
      -without limitation, customer lists, ledgers, accounts, delivery and payment
      records, and communications with customers, co-conspirators, and others
      about any of the aforementioned subjects.
 Case 4:20-mj-00021-VLD Document 1 Filed 02/27/20 Page 20 of 20 PageID #: 20




8.   Evidence concerning financial transactions associated with operations or
     proceeds of an online or dark web drug retail business, or the distribution
     of controlled substances, including without limitation. United States
     currency, precious metals, jewelry and financial instruments including,
     but not limited to, stocks and bonds, any paper or digital account opening
     documents, statements, deposit slips, checkbooks, orders or
     confirmations of wire transfers, records of any accounts or transactions
     within the traditional banking or credit systems or via digital currencies
     such as Bitcoin, packing material or inserts relating to any transactions
     with any cash-for-bitcoin exchange, and communications with financial
     services representatives, co-conspirators, or other third parties about any
     of the aforementioned subjects.

9.   Evidence concerning the purchase, possession or sale of firearms and
     ammunition.


     Search and Seizure of Electronically Stored Information (EISI)

     The items to be seized from Subject Premises also include any computer
     devices and storage media that may contain any ESI falling within the
     categories set forth above,including, but not limited to, desktop and laptop
     computers, tablets, hard drives, disk drives, modems, thumb drives,
     personal digital assistants, smart phones, digital cameras, and scanners,
     as well as routers, modems, and network equipment used to connect to
     the Internet(Subject Devices). In lieu of seizing any such computer devices
     or storage media, this warrant also authorizes the copying of such devices
     or media for later review.


     The items to be seized from Subject Premises also include:

1.   Any items or records needed to access the data stored on any seized or
     copied computer devices or storage media, including but not limited to any
     physical keys, encryption devices, or records of login credentials,
     passwords, private encryption keys, or similar information.

2.   Any items or records that may facilitate a forensic examination of the
     computer devices or storage media, including any hardware or software
     manuals or other information concerning the configuration of the seized
     or copied computer devices or storage media.

3.   Any evidence concerning the identities or locations of those persons with
     access to, control over, or ownership of the seized or copied computer
     devices or storage media.
